


Exhibit 10.18

SEARS HOLDINGS CORP.
3333 BEVERLY ROAD
HOFFMAN ESTATES, IL 60179

February 14, 2005

Mark Good
[address omitted]

Dear Mark,

This letter will confirm our offer of employment as EVP/GM, Home Services,
located in Hoffman Estates, Illinois, reporting to Alan Lacy. Your new position
and compensation will be effective as of the date of the close of the proposed
Kmart / Sears merger, subject to approval by the Compensation Committee of the
Sears Holdings Corporation Board of Directors.

Your Sears Holdings Corporation Compensation
Your Sears Holdings Corporation compensation package will consist of the
following:

•Annual base salary of $440,000, with periodic increases based upon performance.
Your next scheduled salary review will be in early 2006.

•Participation in the Sears Holdings Corporation Annual Incentive Plan. Your
annual incentive opportunity at target equals 75% of base salary, or $330,000 on
an annualized basis. The detailed performance goals of your annual incentive
plan will be determined following the close of the proposed Kmart / Sears
merger. The annual incentive for each plan year will be payable by April 15 of
the following year, provided that you are actively employed at the payment date.

•Participation in the Sears Holdings Corporation Long Term Incentive Plan (SHC
LTIP). Your target award for the 2005 through 2007 plan cycle is $2,250,000.
This award is payable at the end of the plan cycle; the actual amount of the
award you receive will depend on Sears Holdings Corporation Earnings Before
Interest, Taxes, Depreciation and Amortization (EBITDA). The detailed EBITDA
goals will be determined following the close of the proposed Kmart / Sears
merger. Additional details of the plan are included in the attached plan
summary.

•You will participate in all employee benefit programs on a basis no less
favorable than other executives at your level, in accordance with the applicable
terms of those programs.

•You will be asked to sign an Executive Severance / Non-Compete Agreement and an
Executive Non-Disclosure and Non-Solicitation of Employees Agreement as a
condition of your employment. If you are involuntarily terminated from Sears for
any reason other than cause, death, total and permanent disability, resignation,
or retirement after age 65, you will receive one year of pay continuation, equal
to your base salary and target bonus at the time of termination. In
consideration for these severance terms, you agree not to disclose confidential
information and not to solicit employees. You would also agree not to aid,
assist or render services for any 'Competitor' (as defined in the agreement) for
one year following termination of employment.

•The Executive Severance/Non-Compete Agreement and Executive Non-Disclosure and
Non-Solicitation of Employee Agreement that you have and Sears, Roebuck and Co.
have previously executed will remain in effect for the 24 month period following
the date of a Change of Control as defined in the Executive
Severance/Non-Compete Agreement.

Your Current Sears, Roebuck and Co. Compensation
Upon the close of the proposed Kmart/Sears merger, the following will occur.

--------------------------------------------------------------------------------




•The 2005 - 2007 Sears, Roebuck and Co. Long Term Incentive Plan (SRC LTIP) will
be cancelled as of the date of close and no awards will be paid from that plan.
Your SHC LTIP grant, described above, will replace your SRC LTIP award.

•The 2005 Sears, Roebuck and Co. Annual Incentive Plan (SRC AIP) will be
cancelled as of the date of close and no awards will be paid from that plan.
Your participation in the SRC AIP will be replaced with your participation in
the SHC AIP plan, at the target level described above.

•A portion of your current Sears restricted shares will vest at close; the
remaining shares will be converted to Sears Holdings Corp. restricted shares,
with the same restrictions as the original grant, at a ratio of one Sears
Holdings Corp. share for every two Sears, Roebuck and Co. shares.

•Your current financial planning benefit will expire on December 31, 2005 and
will not be replaced.

•Your current eligibility for an annual executive physical will expire on
June 30, 2005 and will not be replaced.

•Your Sears, Roebuck and Co. stock options will be cashed out as of the date of
close. The value you will receive will be equal to the difference between the
blended merger price and the exercise price of your options.

•If you have Sears, Roebuck and Co. shares held in the Sears, Roebuck and Co.
401(k) Plan and your Sears Share Units in the Supplemental 401(k) Plan, the
treatment will be the same as all other participants in the plan.

•If you have a Sears Stock Unit balance in the Sears, Roebuck and Co. Deferred
Compensation Plan, the treatment will be the same as all other participants in
the plan.

•If you have contributed during the first quarter of 2005 to the Associate Stock
Purchase Plan, the treatment of will be the same as all other participants in
the plan.

I'm pleased to have you as part of the new Sears Holdings Corporation team.

Sincerely,


/s/  ALAN J. LACY      

--------------------------------------------------------------------------------

Alan J. Lacy
 
2/14/05
Date
      Accepted /s/  MARK GOOD      

--------------------------------------------------------------------------------

  2/14/05
Date

cc: Personnel File

--------------------------------------------------------------------------------


